PER CURIAM.
The State appeals the trial court’s decision not to classify Anthony Townsend as a sexual predator for an offense of handling and fondling a child in July 1996. See § 775.21, Fla. Stat. (Supp.1996). The trial court made this decision because his prior sexual offense was an attempt. After the trial court entered its order, this court ruled that an attempt could be a qualifying offense. See Johnson v. State, 716 So.2d 332 (Fla. 2d DCA 1998). Accordingly, we reverse and remand for the limited purpose of reconsidering whether Mr. Townsend qualifies as a sexual predator.
Reversed and remanded for further proceedings consistent with this opinion.
PARKER, C.J., and ALTENBERND and WHATLEY, JJ., Concur.